Citation Nr: 0101064	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-19 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel







REMAND

The veteran served on active duty from May 1990 to June 1996.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for a low 
back disorder. 

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107). 

VA has an affirmative duty to assist the veteran in 
developing all facts pertinent to his claim for benefits from 
service related injuries.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  Moreover, VA examinations or opinions are 
necessary where the evidence of record contains competent 
evidence that the veteran has a current disability and 
indicates that the disability may be associated with the 
veteran's active service, but there is not sufficient medical 
evidence to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).

Here, the record reflects that during service the veteran was 
diagnosed as having mechanical low back pain after playing 
softball in August 1990.  He was also treated for lumbosacral 
strain in September 1993 after over-extending his back.  
Following his separation from service, he was diagnosed as 
having lumbosacral pain in January 1998 and low back 
discomfort, back injury, and degenerative disc disease at L5-
S1 on VA examination in June 1999.  The veteran maintains 
that he has suffered from low back pain since his in-service 
injury in 1990 and from episodes of numbness in his right leg 
since September 1993.  Although he was afforded a VA 
examination in June 1999, the examiner did not render an 
opinion as to the date of onset and etiology of his low back 
disorder.  

Furthermore, potentially relevant medical records have not 
been obtained by the RO.  The veteran stated that he received 
treatment for his back from Dr. Frix. J. Mitch, and Dr. Wall 
at the Dalton Clinic of Chiropractic in Dalton, Georgia.  It 
also appears that he was treated by Dr. Alexander and/or by 
another doctor as early as in November 1996.  His claim file 
does not contain records of such treatment.  

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
specify where he has received treatment 
for his low back disorder since his 
separation from service, then obtain 
complete clinical records of all such 
treatment from the identified sources.  
The Board is particularly interested in 
any treatment received from Dr. Frix. J. 
Mitch; Dr. Wall at the Dalton Clinic of 
Chiropractic in Dalton, Georgia; Dr. 
Alexander; and/or by another doctor in 
November 1996.

2.  The veteran should then be scheduled 
for a VA orthopedic examination to 
determine the etiology of his low back 
disability.  The examiner should review 
the veteran's claims folder in 
conjunction with the examination.  Any 
indicated tests or studies should be 
done.  The examiner should state whether 
it is at least as likely as not that any 
current low back disorder is related to 
any in-service disease or injury. The 
medical rationale for the opinion should 
be explained.  

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development is completed.  
Further, the RO should ensure that all 
notification and development required by 
the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  

4.  The RO should then readjudicate the 
veteran's claim, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and comply with due 
process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
                                     Member, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


